Citation Nr: 0734961	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for a heart attack.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for macular 
degeneration.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970 
with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2005 
and July 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally requested that he be afforded a 
Central Office hearing at the time he submitted his 
substantive appeal in May 2007.  The veteran was scheduled 
for a hearing in November 2007.  Notice of the hearing date 
was provided in September 2007.

Associated with the claims folder is a request from the 
veteran to cancel his Central Office hearing dated in 
September 2007.  He stated that he was unable to travel due 
to health reasons.  The veteran further requested that he be 
scheduled for a video conference hearing instead.  

In light of the foregoing the case must be REMANDED for the 
following:

1.  The claims folder should be 
transferred to the St. Petersburg RO and 
the veteran should be scheduled for a 
video conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


